Hon. Rayford Price, Speaker          Opinion No. M- 1253
Texas House of Representatives
State Capitol Building               Re:    Constitutionality of H.B. 78
Austin, Texas                               of the 62nd Legislature,
                                            1972, 4th Called Session.
Dear Speaker Price:

          Your request for an opinion asks the following questions
concerning H.B. No. 78, 62nd Legislature, 1972, 4th C.S., which
makes an appropriat .ion for the establishment of an Occupational
Extension Center of a public junior college.

          ” (1) Is there any constitutional or
     statutory prohibition against appropriating
     money to the Coordinating Board for these
     purposes as opposed to, for example, the
     Texas Education Agency, or any other state
     agency?

          " (2) Can the Coordinating Board, under
     the constitution and statutes execute an ap-
     propriation of money sought in this manner?

          "(3) What are the duties of the Texas
     Education Agency in regard to approval of a
     program of creditation, etc., in connection
     with the establishment of such a facility?
     Or any other state agency?

          "(4) What other requirements according
     to law must be met to carry out the intent
     and purpose of the bill?"

           House Bill 78 of the 62nd Legislature, 1972, 4th Called
Session, makes an appropriation out of the general fund to the
Coordinating Board for the fiscal year ending August 31, 1973,
for a public junior college to establish  an occupational extension
center in Anderscn County In accordance    with   the provisions   of
Section 130.086, ?exas Education  Code.
Hon. Rayford Price, page 3        (M‘-1253)



          Section 44 of Article III of the Constitution of Texas
requires appropriations to be supported by pre-existing law.
State v. Connecticut General Life Insurance Company, 382 S.W.2d
745 (Tex.Sup. 1964); Fort Worth Cavalry Club v. Sheppard, 125 Tex.
339, 83 S.W.2d 660 (1935); State v. Steck Company, 236 S.W.2d 866
(Tex.Civ.App. 1951, error ref.). Pre-existing law within the
meaning of Section 44, Article III, may be a constitutional or
statutory provision or a common law right. Austin National Bank
v. Sheppard, 123 Tex. 273, 71 S.W.2d 242 (1934).

          Since the Legislature is authorized to appropriate the
money for the support and maintenance of an efficient system of
public free schools, it is our opinion that the appropriation con-
tained in House Bill 78 is supported by pre-existing law and is
made pursuant to the provisions of Section 1, Article VII of the
Texas Constitution.  It is, of course, recognized that an ap-
propriation bill may not conflict with general legislation.   Moore
v. Sheppard, 144 Tex. 537, 192 S.W.2d 559 (1946). We are unaware
of any provision in either the Constitution or statute requiring
an appropriation for the purpose set out in House Bill 78 to be
made to the Texas Education Agency.   In the absence of such a re-
quirement, it is our opinion that House Bill 78, 62nd Legislature,
4th Called Session, is constitutional.

          In this connection, it is our opinion that it is within
the sole discretion of the Legislature to determine whether money
appropriated for the purposes set out in House Bill 78 is to be
appropriated to the Coordinating Board, the Texas Education Agency
or some other agency of the State.

          Your questions are accordingly answered as follows:

          (1) There is no constitutional or statutory prohibition
against appropriating money to the Coordinating Board for the
purposes set out in House Bill 78.

            (2) The Coordinating Board does have the authority
to expend the money appropriated in House Bill 78 for the purposes
therein expressed.   Section 130.086, quoted above, clearly authorizes
the Coordinating Board to approve extension facilities outside the
geographical boundaries of an existing junior college, under certain
conditions. We see no legal reason why the Coordinating Board could
Y.ot execute the appropr;ation to the extension facility in question
after h3vir.g as?rp"Ied t;-.so"c"-c~o:.
                             _,.____- ;rithin the time limit of the ap-
2rc2 z1 3t1'3
            r..



                               -6ljl-
ir   .




Hon. Rayford Price, page 5     (M-1253)




                                  ey General of Texas

Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Bill Craig
Max Hamilton
Thomas Polan
Roland Carlson

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -6133-